UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4371



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRANCE BERNARD STOKELY, a/k/a Boolash,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-cr-00073-F)


Submitted:   October 24, 2007          Decided:     November 14, 2007


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

          Terrance Bernard Stokely was sentenced to twenty-four

months of imprisonment following his guilty plea to violating his

supervised release. On appeal Stokely argues that his sentence, in

excess of his advisory sentencing range, was erroneous.                 For the

reasons that follow, we affirm.

          We do not find that Stokely’s sentence was plainly

unreasonable. United States v. Crudup, 461 F.3d 433, 437 (4th Cir.

2006) (providing review standard), cert. denied, 127 S. Ct. 1813

(2007). Although the district court failed to specifically mention

by name the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007) factors

applicable to supervised release, see 18            U.S.C.A. § 3583(e) (West

2000 & Supp. 2007), the court gave reasons for the sentence which

mirrored certain § 3553(a) factors, and sufficiently explained why

Stokely was given a sentence outside his advisory sentencing range.

See Rita v. United States, 127 S. Ct. 2456, 2469 (2007) (noting

that “[w]here a [sentencing] matter is . . . conceptually simple”

and the record makes clear that the sentencing judge considered the

evidence and arguments, “we do not believe the law requires the

judge to write more extensively”); United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006) (stating sentencing courts need not

“robotically    tick     through   §    3553(a)’s    every    subsection”    or

“explicitly    discuss    every    §    3553(a)   factor     on   the   record”)

(internal quotation and citations omitted).


                                       - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -